Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS
 	The IDS document(s) filed on August 25, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Claim Rejections 35 U.S.C. § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Mathai et al. (U.S. Patent Publication No. 2019/0296264 A1), hereafter “Mathai”.

	
    PNG
    media_image1.png
    650
    938
    media_image1.png
    Greyscale

Mathai, Annotated FIG. 2

	As to claim 1, Mathai teaches:
A first pixel (structure formed over left anode 160) formed from a first anode (left 160), a cathode 110, and organic light-emitting diode layers (HIL+HTL1+EML), wherein the first anode comprises a first portion and a second portion, wherein the second portion is electrically connected to the first portion and has a first thickness, and wherein the first pixel has an optical cavity defined by a first distance between the first portion and the cathode.  In Annotated FIG. 2 above, Mathai teaches a first anode (left 160) divided into first and second interior portions, wherein the second portion is electrically connected to the first portion by anode material therebetween and has a first thickness along a horizontal direction, wherein the first pixel has an optical cavity defined by a first distance between a top surface of the first portion and the cathode 110.

A second pixel (structure formed over middle anode 160) formed from a second anode (middle 160), the cathode 110, and the organic light-emitting diode layers (HIL+HTL1+EML), wherein the second anode comprises a third portion and a fourth portion, wherein the fourth portion is electrically connected to the third portion and has a second thickness that is different from the first thickness, wherein the second pixel has an optical cavity defined by a second distance between the third portion and the cathode, and wherein the second distance is different than the first distance.  In Annotated FIG. 2 above, Mathai teaches a second anode (middle 160) divided into third and fourth interior portions, wherein the fourth portion is electrically connected to the third portion by anode material therebetween and has a second thickness along a horizontal direction that is different from the first thickness by the Examiner’s construction, wherein the second pixel has an optical cavity defined by a second distance between a top surface of the third portion and the cathode 110, and wherein the second distance is different from the first distance because of the negatively sloping cathode layer.

	As to claim 2, Mathai teaches the organic light-emitting diode layers (HIL+HTL1+EML) having a same (given) thickness over the second portion of the first anode and the fourth portion of the second anode because the HIL, HTL1 layers have a fixed thickness and EML has a fixed thickness of 45 nm.  See Mathai, FIG. 2, ⁋ [0026]. 

 	As to claim 11, Mathai teaches a third pixel (structure formed over right anode 160) formed from a third anode (right 160), the cathode 110, and the organic light-emitting diode layers (HIL+HTL1+EML), wherein the third anode comprises a fifth portion and a sixth portion, wherein the sixth portion is electrically connected to the fifth portion and has a third thickness that is different than the first and second thicknesses, wherein the third pixel has an optical cavity defined by a third distance between the fifth portion and the cathode, and wherein the third distance is different than the first and second distances.  In Annotated FIG. 2 above, Mathai teaches a third anode (right 160) divided into fifth and sixth interior portions, wherein the sixth portion is electrically connected to the fifth portion by anode material therebetween and has a third thickness along a horizontal direction that is different from the first and second thicknesses by the Examiner’s construction, wherein the third pixel has an optical cavity defined by a third distance between a top surface of the fifth portion and the cathode 110, and wherein the third distance is different from the first and second distances because of the negatively sloping cathode layer.  

Claims Allowable If Rewritten in Independent Form
 	Claims 3-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 3, Mathai does not teach dielectric layers formed in an interior of the first anode between the first and second portions.  Ma et al. (U.S. Patent Publication No. 2015/0228932 A1), hereafter Ma, teaches a bilayer anode wherein the layers could correspond to first and second portions, but there is no motivation to form a dielectric between the two layers of the bilayer.  See Ma, FIG. 3, ⁋ [0103].  


 	As to claim 12, Mathai does not teach the conductive layers interposed between the portions.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  Claims #13-20 are indicated as being allowable.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the conductive spacer is interposed between” (claim 13); and “at least one dielectric layer interposed between the first and second anode portions” (claim 19).
		As to claim 13, Mathai does not teach the limitations of the conductive spacer.  Further, Liu et al. (U.S. Patent No. 9,065,079 B2), as cited in the IDS and hereafter “Liu”, teaches in FIG. 10 conductive spacers 271, 272.  However, Liu’s conductive spacers are not interposed between first and second portions of the anode.
 		As to claim 19, Mathai does not teach at least one dielectric layer interposed between first and second anode portions.  Further, Cheon et al. (U.S. Patent Publication No. 2020/0035951 A1), teaches in FIG. 5, first 42-1 and second 42-2 anode portions with a dielectric layer 43 interposed therebetween.  However, Cheon’s first and second anode portions are directed to different neighboring pixels.  See Cheon, ⁋ [0043].
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Lee (U.S. Patent Publication No. 2017/0047550 A1)



                                                                    Conclusion                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955. The examiner can normally be reached 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBERR L CHI/Primary Examiner, Art Unit 2829